         Case 1:14-cv-00042-WLS Document 304 Filed 04/09/20 Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF GEORGIA
                                  ALBANY DIVISION

MATHIS KEARSE WRIGHT, JR.,                )
                                          )
      Plaintiff,                          )
                                          )
      v.                                  )              CASE NO.: 1:14-cv-42 (WLS)
                                          )
SUMTER COUNTY BOARD OF                    )
ELECTIONS AND REGISTRATION,               )
                                          )
      Defendant.                          )
__________________________________________)

                        SECOND AMENDED NOTICE OF APPEAL

        Notice is given that the Sumter County Board of Elections and Registration (the

“Board”), Defendant in the above-named case, appeals to the United States Court of Appeals for

the Eleventh Circuit from the Court’s judgment of dismissal, see ECF No. 278, amended

judgment in favor of the Plaintiff, see ECF No. 280, and all orders merged with or related to

those judgments—before or after—including without limitation the Court’s order regarding

liability, see ECF No. 198, the order requiring the County to implement a new redistricting plan,

see ECF No. 277, and the order granting Plaintiff’s motion to amend the judgment, see ECF No.

303.

        The County hereby amends it notices of appeal filed on January 30, 2020, see ECF No.

279, April 11, 2018, see ECF No. 207, and August 21, 2018, see ECF No. 240, to include this

Court’s judgment of dismissal, see ECF No. 278, its amended judgment issued on January 31,

2020, see ECF No. 280, and its order of April 8, 2020, granting Plaintiffs’ motion to amend the

judgment, see ECF No. 303.

Date:   April 9, 2020                        Respectfully submitted by:
Case 1:14-cv-00042-WLS Document 304 Filed 04/09/20 Page 2 of 3



                            s/ Katherine L. McKnight
                            E. Mark Braden (pro hac vice)
                            Katherine L. McKnight (pro hac vice)
                            Richard B. Raile (pro hac vice)
                            BAKER HOSTETLER LLP
                            1050 Connecticut Avenue, NW
                            Washington, DC 20036
                            (202) 861-1500

                            s/ Kimberly A. Reid
                            Kimberly A. Reid
                            Georgia Bar No. 596699
                            kimberly.reid@lawsonreidlaw.com
                            LAWSON & REID, LLC
                            901 East 17th Avenue
                            P.O. Box 5005
                            Cordele, Georgia 31010
                            (229) 271-9323 (telephone)
                            (229) 271-9324 (fax)

                            ATTORNEYS FOR DEFENDANT SUMTER
                            COUNTY BOARD OF ELECTIONS AND
                            REGISTRATION




                              2
         Case 1:14-cv-00042-WLS Document 304 Filed 04/09/20 Page 3 of 3



                                    CERTIFICATE OF SERVICE

        I hereby certify that I have served the foregoing with the Clerk of Court using the

CM/ECF system which will automatically send email notification of such filing to all attorneys

of record in this case.



Dated this 9th day of April 2020.



                                              /s/    Katherine L. McKnight
                                              E. Mark Braden (pro hac vice)
                                              Katherine L. McKnight (pro hac vice)
                                              Richard B. Raile (pro hac vice)
                                              BAKER HOSTETLER LLP
                                              1050 Connecticut Avenue NW
                                              Washington, DC 20036
                                              (202) 861-1500
